Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of August 10, 2022 has been received and entered.  With the entry of the amendment, claim 3 is canceled, claims 11-20 are withdrawn, and claims 1-2 and 4-10 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and the species of metal carboxylate in the reply filed on February 2, 2022 is acknowledged.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022.

Drawings
The drawings were received on October 29, 2020.  These drawings are approved.

Specification
The substitute specification filed October 29, 2020 is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now has providing an organo-metal precursor and directing an energy beam at the precursor to produce a first material comprising at least one of silver or silver alloy, then forming a plating resist layer over the first material, etc.  Applicant refers to paragraph 0022 of the specification as supporting this, however, this indicates contacting the beam to activate the material (it is described later that metal can be formed) but also that a portion of the substrate is removed, and it is not indicated that a resist is provided.  Paragraph 00111 of the specification indicates that embodiments can be combined, such that a resist application can be considered possible.  However, the claims appear to be broader than the original scope by not requiring the beam to also remove substrate material.  Therefore, the claim contains new matter. Similarly, claim 8 now requires similar features as to energy beam treatment, and would also not have the  removal of substrate material, and therefore also contains new matter.  As well, for claim 8, it is not necessarily provided that the layer of organo-metallic precursor is first provided on the substrate as described in the disclosure before the energy beam treatment. Claims 2, 4-7 and 9-10 are also rejected as not curing the new matter issue of claims 1 and 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 1-2, “the at least one organo-metal precursor” lacks antecedent basis, since claim 1 only refers to “an organo-metal precursor”.  For the purpose of examination, the claim has been treated as requiring an organo-metal precursor, but applicant should clarify what is intended, without adding new matter.
Claim 7, lines 1-2, has that “the first metal” is deposited via a precursor ink.  It is unclear if this is now supposed to be “the organo-metal precursor” is deposited via a precursor ink, noting the change to claim 1, or the deposit “via” precursor ink of the “first material” simply includes the deposition of organo-metal precursor as the ink, or even something else.  For the purpose of examination, either of the first two is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim  8, line 5, “plating resist layer over a layer of first material” is confusing as to whether “a layer of first material” is referring to the layer of first material deposited at line 2 (so should be “the layer of first material”) or a different layer of first material is referred to.  For the purpose of examination, the claim has been treated as requiring either, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 102

The rejection of claims 1, 2, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt et al (US 6162365) is withdrawn due to the new scope of the claims from the amendment of August 10, 2022.

The rejection of claims 1, 2, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 4606788 is withdrawn due to the new scope of the claims from the amendment of August 10, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 6162365) in view of Lin et al (US 2010/0021652), EITHER alone OR further in view of Renn et al (US 2005/0129383).
Claim 1, 4, 5, 7: Bhatt teaches a method of manufacturing a portion of a material pattern (note figures 1-6, column 2, lines 1-25), where the method includes, depositing a first material on a substrate (where the substrate can be the board with copper foil as in figure 1, and the first material the seed activator applied to the surface of foil 14 and surface 18), where the first material (seed activator) can be silver (note column 3, lines 20-30), forming a plating resist layer in a pattern over at least part of the first material (figure 2, column 3, line 35 to column 4, line 5, note the patterned photoresist 34), yielding an exposed portion of the first material (note figure 2, column 3, lines 50-65, note exposed circuitization pattern 32 where the first material would be exposed for catalyzing), plating a second material over the exposed portion of the first  material (figure 3, column 3, line 65 to column 4, line 10, for example, with the plating of copper layer 40 in the exposed portion 32), and removing the plating resist layer and a portion of the first material from the substrate (figure 5, column 4, lines 20-55, note how the photoresist (plating resist) removed and also the copper foil, so first material on the copper foil would also be removed). The second material can be deposited by electroless plating (column 3,line 65 to column 4, line 10).
As to forming the first material by depositing an organo-metal precursor, such as a precursor comprising metal carboxylate with less than 7 carbon atoms (claims 1, 4-5), and/or depositing the first material via a precursor ink with metal carboxylate and solvent (note claim 7), where an energy beam is directed at the organo-metal precursor to produce the first material comprising at least one of silver or silver alloy (claim 1), Bhatt describes its process for forming printed wiring boards (printed circuit boards) (column 1, lines 5-20), and notes that the first material can be formed of an applied seed of silver for catalytically activating for electroless plating (column 3, lines 20-35), but does not give the details of providing the silver seed as claimed.
Lin describes forming printed circuit boards (0003), where a printing ink is provided containing a silver salt and solvent (organic and also water), where the silver salt can be silver acetate or silver citrate, for example (silver carboxylates) (0016), where the ink can be applied to the substrate and then irradiated with high energy radiation (such as with a UV laser) to reduce the silver salts to silver particles (0015, 0017, figure 1), and thereafter electroless plating can be provided over the silver of copper or nickel, where the silver particles are a reaction center (0019-0020).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatt to apply the silver first material  to be electrolessly plated by applying the first material as a organo-metal precursor ink containing metal carboxylate (silver acetate or citrate, for example) and solvent (organic solvent or water or both can be considered as the solvent), where the silver acetate would have 2 carbons and silver citrate would have 6 carbons, to be treated with high energy radiation such as UV laser directed to the precursor to reduce the silver salt in the solvent to silver particles as suggested by Lin with an expectation of providing a predictably acceptable application of silver for the catalyst use, since Bhatt would indicate to apply silver to act as catalyst for electroless plating of copper when making printed wiring/circuit boards, and Lin would indicate how silver material to be electrolessly plated with copper can be applied to a substrate for printed circuit boards by applying an organo-metal precursor ink with solvent and silver acetate or citrate and then treating with high energy radiation, such as UV laser, to provide silver particles on the substrate.  This energy treatment would be considered to provide an energy beam as claimed since applicant indicates UV laser for example, as providing such a beam (note 0025 of the specification as filed, for example), and the Examiner also takes Official Notice of the conventional use of laser beams to provide laser treatment.
Optionally, further using Renn, Renn further teaches treatment with laser processing, describing using a laser beam (note 0041-0042, claim 1), where the laser can be used to treat metal precursor to form metal, such as platinum tetrachloride to platinum, and notes silver acetate as a precursor as well (0087).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatt in view of Lin to specifically use an energy beam such as a laser beam when providing the treatment of Lin with an expectation of predictably acceptable results, since Lin uses a laser for reducing metal from a metal salt, and Renn would also indicate using a laser for such a treatment, and indicates using laser beams.
Claim 2: in Bhatt, the exposed portion 32 of the first material (which would be on the exposed portion to catalyze the electroless deposition) defines the portion of the material pattern (note figures 2-3, and column 3, line 20 to column 4, line 10).
Claim 6: in Bhatt, the second material can be deposited by electroless plating (column 3,line 65 to column 4, line 10).
Claims 8-10: Bhatt teaches a method of manufacturing a material pattern (note figures 1-6, column 2, lines 1-25), where the method includes, depositing a first material on a substrate (where the substrate can be the board with copper foil as in figure 1, and the first material the seed activator applied to the surface of foil 14 and surface 18) where this can be considered as providing a layer of first material, since would need to be over the surface to catalyze where plating to be applied), where the first material (seed activator) can be silver (note column 3, lines 20-30), forming/depositing a plating resist layer over the first material and forming a material pattern in the resist layer (figure 2, column 3, line 35 to column 4, line 5, note the patterned photoresist 34), where the material pattern comprises an exposed portion of the first material (note figure 2, column 3, lines 50-65, note exposed circuitization pattern 32, where the first material would be exposed for catalyzing), plating a second material over the exposed portion of the first  material in the material pattern (figure 3, column 3, line 65 to column 4, line 10, for example, with the plating of copper layer 40 in the exposed portion 32), and removing the plating resist layer and portions of the first material not covered by the second from the substrate (figure 5, column 4, lines 20-55, note how the photoresist (plating resist) removed and also the copper foil, so first material on the copper foil would also be removed).
As to depositing the first material by depositing an organo-metal precursor, such as a precursor as precursor ink with metal carboxylate and solvent (note claims 8-10), where an energy beam is directed at the organo-metal precursor to produce the first material comprising at least one of silver or silver alloy (claim 8), Bhatt describes its process for forming printed wiring boards (printed circuit boards) (column 1, lines 5-20), and notes that the first material can be formed of an applied seed of silver for catalytically activating for electroless plating (column 3, lines 20-35), but does not give the details of providing the silver seed as claimed.
Lin describes forming printed circuit boards (0003), where a printing ink is provided containing a silver salt and solvent (organic and also water), where the silver salt can be silver acetate or silver citrate, for example (silver carboxylates) (0016), where the ink can be applied to the substrate and then irradiated with high energy radiation (such as with a UV laser) to reduce the silver salts to silver particles (0015, 0017, figure 1), and thereafter electroless plating can be provided over the silver of copper or nickel, where the silver particles are a reaction center (0019-0020).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatt to apply the silver first material  to be electrolessly plated by applying the first material as a organo-metal precursor ink containing metal carboxylate (silver acetate or citrate, for example) and solvent (organic solvent or water or both can be considered as the solvent), where the silver acetate would have 2 carbons and silver citrate would have 6 carbons, to be treated with high energy radiation such as UV laser directed at the precursor to reduce the silver salt in the solvent to silver particles as suggested by Lin with an expectation of providing a predictably acceptable application of silver for the catalyst use, since Bhatt would indicate to apply silver to act as catalyst for electroless plating of copper when making printed wiring/circuit boards, and Lin would indicate how silver material to be electrolessly plated with copper can be applied to a substrate for printed circuit boards by applying an organo-metal precursor ink with solvent and silver acetate or citrate and then treating with high energy radiation, such as UV laser, to provide silver particles on the substrate.  This energy treatment would be considered to provide an energy beam as claimed since applicant indicates UV laser for example, as providing such a beam (note 0025 of the specification as filed, for example), and the Examiner also takes Official Notice of the conventional use of laser beams to provide laser treatment.
Optionally, further using Renn, Renn further teaches treatment with laser processing, describing using a laser beam (note 0041-0042, claim 1), where the laser can be used to treat metal precursor to form metal, such as platinum tetrachloride to platinum, and notes silver acetate as a precursor as well (0087).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatt in view of Lin to specifically use an energy beam such as a laser beam when providing the treatment of Lin with an expectation of predictably acceptable results, since Lin uses a laser for reducing metal from a metal salt, and Renn would also indicate using a laser for such a treatment, and indicates using laser beams.

The rejection of claims 3-5, 7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Bhatt as applied to claims 1, 2, 6 and 8 above, and further in view of Bai et al (US 2010/0129532) is withdrawn due to the new scope of the claims from the amendment of August 10, 2022.

The rejection of claims 3-5, 7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Moran as applied to claims 1, 2, 6 and 8 above, and further in view of Bai et al (US 2010/0129532) is withdrawn due to the new scope of the claims from the amendment of August 10, 2022.

GB 892451 provided with the IDS of June 10, 2021 also note the applying of silver, resist covering, and then electroless plating (note pages 1-2).

Konishi et al (US 2010/0320143) also notes how a silver layer from an applied silver salt such as silver acetate can be provided by irradiating  the silver salt, including with electron beam accelerators or UV from various lamps, etc. (note 0027, 0044, 0053-0054, 0057-0060).

Double Patenting
The rejections of claims 1, 2, 6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 17/344,276 (hereinafter ‘276) (reference application) is withdrawn, noting the abandonment of 17/344,276.

The rejections of claims 1, 2, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 17/344,288 (hereinafter ‘288) (reference application) is withdrawn due to the change in scope of the present claims from the amendment of August 10, 2022. 

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered. 
(A) Note the new 35 USC 112 rejections due to the amendments to the claims.
(B) As to the 35 USC 102/103 rejections, these have been withdrawn due to the amendments to the claims, and a new set of rejections provided using Bhatt and the new references to Lin and optionally Renn.
Lin and optionally Renn provides the suggestion of the new features as to the precursor reduced with an energy beam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718